DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 10, 2019, August 13, 2020, and December 10, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings have been considered and accepted by the examiner.
Specification
The title, abstract, and specification have been considered and accepted by the examiner.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or suggest, in combination with the other limitations of the claims, transmitting, from the computing device to the remote device, a request to execute a second application in the remote device, wherein the second application executed in the remote device processes the data in the virtual memory address region mapped to the local memory of the remote device. The prior art also does not disclose the receiving and executing of the second application by the remote device.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub 2010/0312850 to Depshande discloses mapping local virtual memory addresses to remote physical memory locations but does not disclose or suggest executing a second application at the remote device to process the data in the mapped virtual memory address region.
US PGPub 2010/0268788 to Arimilli et al. discloses executing an application that involves a first local task on a local node and executing a task on a remote node. Armilli does not disclose the claimed memory mapping and executing an application to process the mapped data in the manner of the present claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D TSUI whose telephone number is (571)270-3253.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/DANIEL D TSUI/               Primary Examiner, Art Unit 2132